Citation Nr: 1524684	
Decision Date: 06/09/15    Archive Date: 06/19/15

DOCKET NO.  10-17 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for cataracts.


REPRESENTATION

Veteran represented by:	Kentucky Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel



INTRODUCTION

The Veteran had active duty service from August 1967 to August 1971, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

In April 2010, the Veteran requested a Board hearing in conjunction with the appeal.  However, he withdrew his request for a hearing by written statement received by VA in September 2011.  38 C.F.R. § 20.704(e) (2014). 

The Board remanded the instant matter in March 2014 and November 2014.  As will be discussed herein, the Board finds that the agency of original jurisdiction (AOJ) has substantially complied with the remand orders with regard to the claim for service connection and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47  (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

Additionally, in September 2013, the Board sought an opinion as to the instant claim from the Veterans Health Administration (VHA).  Such opinion was obtained in November 2013.  The Veteran was provided a copy of this opinion in December 2013 and afforded an additional 60-day period to provide additional evidence and/or argument.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board notes that, in addition to the VBMS paperless file, there is a separate electronic (Virtual VA) file associated with the Veteran's claim.  A review of the Virtual VA file does not reveal any additional documents pertinent to the present appeal.

FINDING OF FACT

Cataracts are not shown to be causally or etiologically related to any disease, injury, or incident during service.


CONCLUSION OF LAW

The criteria for service connection for cataracts have not been met.  38 U.S.C.A. 
§§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R.           §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between a Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits. 

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a January 2008 letter, sent prior to the August 2008 rating decision, advised the Veteran of the evidence and information necessary to substantiate his service connection claim as well as his and VA's respective responsibilities in obtaining such evidence and information. Additionally, such letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra. 

Relevant to the duty to assist, the Veteran's service treatment and personnel records as well as post-service VA and private treatment records and Social Security Administration records have been obtained and considered.  In addition, the Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

A VHA opinion was obtained in November 2013, and the Veteran was afforded a VA examination in September 2014 and an addendum opinion was obtained in February 2015 in order to adjudicate his claim for service connection.  In this regard, the Board notes that the VA examiners offered etiological opinions as to the claimed disorder and based their conclusions on a review of the record, to include interviews with the Veteran and a full examination.  Moreover, the opinions offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  As such, the Board finds that the opinions proffered by the VA examiners are sufficient to assist VA in deciding the claim for service connection and no further examination and/or opinion is necessary.

Moreover, based on the foregoing, the Board determines that the AOJ has substantially complied with the March 2014 and November 2014 remand directives by obtaining a VA etiological opinion in September 2014 and an addendum opinion February 2015 and, as such, that no further action is necessary in this regard.  See D'Aries, supra.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430(1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id.; also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases to a degree of 10 percent within one year, from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

In some cases, service connection may also be established under 38 C.F.R.              § 3.303(b) by (a) evidence of (i) a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307) and (ii) subsequent manifestations of the same chronic disease, or (b) if the fact of chronicity in service in not adequately supported, by evidence of continuity of symptomatology.  However, the Federal Circuit has held that the provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R.       § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As the Veteran does not have a diagnosis of a chronic disease per VA regulations, presumptive service connection, to include on the basis of continuity of symptomatology, is not warranted.

The Board must consider that when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

The Veteran contends that his cataracts are the result of his exposure to sunlight in service.  Specifically, he contends that his eyes were exposed to excessive sunlight while using binoculars to direct air traffic.

A May 1971 service discharge examination found the Veteran's eyes to be normal and vision was found to be 20/20.  In a May 1971 Report of Medical History (RMH), the Veteran reported eye trouble and eye itching at times.  The examiner noted that eye trouble refers to itching eyes since March 1971, due to eye strain, with no treatment required.  The remaining service treatment records were negative for complaints, treatment, or diagnoses related to cataracts.  Service personnel records indicate that the Veteran served as a ground radio operator.

The post-service treatment records reflect that the Veteran was diagnosed with cataracts in March 2003.  In October 2006, the Veteran underwent an excision of the left cataract.

A November 2013 VHA examiner opined that that the Veteran's cataracts were less likely as not related to his military service, accelerated by his service, or aggravated by service.  The examiner reasoned that the Veteran had a Grade one nuclear cataract which was first seen in March 2003 and that ultraviolet radiation can cause a cortical cataract.  However, the examiner noted that the Veteran had a nuclear cataract, which had no association with exposure to Ultraviolet A or B.  The examiner also submitted an article extract which states that a relatively high exposure to Ultraviolet A-B was associated with the increased risk of posterior subcapsular cataracts.

A September 2014 VA Disability Benefits Questionnaire (DBQ) report noted that the Veteran had a history of cataracts that were diagnosed in 2006, with the right cataract still present and the left cataract removed in 2006.  The examiner also noted the Veteran's reports that he was outdoors "a lot" while stationed in Vietnam and that he was exposed to ultraviolet light at that time.  Following a physical examination and a review of the Veteran's claims file, a diagnosis of cataracts was made.  The examiner opined that the Veteran's cataracts were less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner reasoned that the Veteran's vision was normal-20/20 in each eye in 1971-and that cataracts were diagnosed in 2006, which was a normal age for senile-related cataracts.  The right cataract was still incipient and was not visually significant at this time while the left cataracts was removed and an intraocular lens (IOL) was put in place.

In a February 2015 addendum, the September 2014 VA examiner opined that it was less likely than not (less than 50 percent probability) that the Veteran's cataracts were incurred in or caused by the claimed in-service injury, event, or illness.  The examiner reasoned that the Veteran's vision was normal-20/20 in each eye in   1971 -and that cataracts were diagnosed in March 2003, which were consistent with the cataracts being senile in nature and do not suggest they were caused by his time in the service or ultraviolet light exposure.  The examiner further reasoned that the right cataract was still incipient and was not visually significant at this time while the left cataract was removed and an IOL was in place.

Based on the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for cataracts.  While the evidence of record shows that the Veteran has a current diagnosis of a cataract in each eye, the probative evidence of record demonstrates that such is not related to his service.  In this regard, the Board places great probative weight on the VA examiners' opinions that the Veteran's cataracts were less likely than not related to service as ultraviolet radiation can cause a cortical cataract while the Veteran suffered from nuclear cataracts that were consistent with senile related cataracts.  These opinions had clear conclusions and supporting data, as well as a reasoned medical explanation connecting the two. See Nieves-Rodriguez, supra; Stefl, supra.  No contrary medical opinion is of record.

The Board notes that the Veteran and his wife have generally contended that his current cataracts are related to his service.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).   Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

The Veteran is credible to describe current symptoms such as vision difficulties and his wife is competent to describe her observations regarding his symptoms.  However, as to the etiology of the cataracts, the Board finds such subject matter to be complex in nature and beyond the competence of a lay person.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  In this regard, knowledge of degeneration of vision involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  Thus, the Board accords the statements of the Veteran and his wife regarding the etiology of his cataracts to have little probative value as neither is not competent to opine on such complex medical questions.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994).  Additionally, the opinions of the VA examiners who have the necessary training and medical knowledge to competently speak to the issues at hand are highly probative. 

Moreover, the Veteran and his wife have offered only conclusory statements regarding the relationship between his purported in-service ultraviolet light exposure and his current cataracts.  In contrast, the VA examiners took into consideration all the relevant facts in providing an opinion, to include his in-service exposure to ultraviolet sunlight and the current nature of his cataracts.  Therefore, the Board accords greater probative weight to the VA examiners' opinions. 

The Board notes that the Veteran has submitted research articles on the impact of ultraviolet light exposure on eyesight and the long term effects of visible light of the eye.  Generally, competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  The submitted articles provide only general information on the impact of ultraviolet light exposure or visible light on the eye.  In this regard, the Board notes that treatise evidence must "not simply provide speculative generic statements not relevant to the Veteran's claim."  Wallin v. West, 11 Vet. App. 509, 514 (1998).  Instead, the treatise evidence, "standing alone," must discuss "generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion."  Id. (citing Sacks v. West, 11 Vet. App. 314, 317 (1998)); see also Libertine v. Brown, 9 Vet. App. 521, 523 (1996) (medical treatise evidence must demonstrate connection between service incurrence and present injury or condition); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996) (generic statement about the possibility of a link between chest trauma and restrictive lung disease is too general and inconclusive); Mattern v. West, 12 Vet. App. 222, 227 (1999) (generally, an attempt to establish a medical nexus to a disease or injury solely by generic information in a medical journal or treatise is too general and inconclusive (quoting Sacks, supra)).  Therefore, the Board accords no probative weight to the submitted research articles.

Consequently, the Board finds that the Veteran's cataracts are not shown to be causally or etiologically related to any disease, injury, or incident during service and, therefore, service connection for such disorder must be denied.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for cataracts.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for cataracts is denied.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


